TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00460-CR




James Thomas LaPointe, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-111-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s appointed counsel moves to withdraw, citing her employment by the
Williamson County Attorney.  The motion is granted.  The trial court is ordered to immediately
appoint substitute counsel.  A copy of the order of appointment shall be forwarded to the Clerk no
later than January 13, 2006.
It is ordered January 5, 2006.
 
Before Justices Kidd, B. A. Smith and Pemberton; Justice Kidd Not Participating
Do Not Publish